Citation Nr: 0802643	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-19 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 1956 
and from August 1959 to August 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1. The veteran had service in the Republic of Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

2.  At the time of the veteran's death, service connection 
was in effect for hypertension and bilateral hearing loss.  
Both were rated as 10 percent disabling.  

3.  The Certificate of Death reflects that the veteran died 
in May 2004.  The immediate cause of death was esophageal 
adenocarcinoma with metastasis to the bone and liver.  There 
were no significant conditions contributing to death.

4.  Esophageal, bone, or liver adenocarcinoma was not 
manifest during service, was not manifest within one year of 
separation, and is not otherwise attributable to service to 
include exposure to herbicides including Agent Orange during 
service.  

5.  The veteran's service-connected hypertension and 
bilateral hearing loss were not the immediate or underlying 
cause of the veteran's death and were not etiologically 
related to the cause of death; these service-connected 
conditions did not contribute substantially or materially to 
cause the veteran's death and they were not of such severity 
that it resulted in debilitating effects and a general 
impairment of health to an extent that rendered the veteran 
materially less capable of resisting the effects of other 
disease causing death.  

6.  The veteran did not have a permanent total service-
connected disability in effect at the time of his death, and 
it is not established that his death was due to a service- 
connected disability.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303. 
3.304, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an August 
2005 letter to the appellant from the RO specifically 
notified her of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection for the cause of the veteran's death, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of this 
letter by: (1) informing the appellant about the information 
and evidence not of record that was necessary to substantiate 
her claim; (2) informing the appellant about the information 
and evidence VA would seek to provide; (3) informing the 
appellant about the information and evidence she was expected 
to provide; and (4) requesting her to provide any information 
or evidence in her possession that pertained to the claim.

Second, VA has made reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, and statements and testimony from the 
appellant and her representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the appellant.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the appellant was 
provided with notice of this information in a letter dated in 
June 2006.  

Entitlement to Service Connection for the Cause of the 
Veteran's Death

The appellant asserts that the veteran was exposed to Agent 
Orange during his service in Vietnam.  She avers that this 
Agent Orange exposure resulted in the development of the 
fatal disease process, esophageal adenocarcinoma with 
metastases to the bone and liver.  

During his lifetime, the veteran was service-connected for 
hypertension and bilateral hearing loss.  These disorders 
were each rated as 10 percent disabling.  

The post service private medical evidence establishes that 
esophageal cancer with metastases to the bone and liver was 
diagnosed in early 2004.  Unfortunately, this cancer was 
terminal and the veteran died in May of that year.  The 
immediate cause of death was reported on his death 
certificate as malignant neoplasm, esophagus, with metastasis 
to the bone and liver.  There were no significant conditions 
contributing to death.  

Death

In order to establish service connection for the cause of the 
veteran's death, applicable law requires the evidence to show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  In order to constitute the principal cause of death 
the service-connected disability must be one of the immediate 
or underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  In order to 
constitute the contributory cause of death it must be shown 
that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  If the service- connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases. 38 C.F.R. § 3.312(c)(2).

The Board will initially consider if the veteran's esophageal 
adenocarcinoma, may be service-connected as a disease subject 
to presumptive service connection based on exposure to Agent 
Orange.

Agent Orange Presumption

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than the ones listed in 38 C.F.R. § 3.309(a) will be 
considered chronic. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 
C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia. 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition. Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases.

Section 3 of the Act directs the Secretary of Veterans 
Affairs to seek to enter into an agreement with the NAS to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in the 
Republic of Vietnam and each disease suspected to be 
associated with such exposure. Claims based on Agent Orange 
exposure are unique in that entitlement, under the 
presumptions codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 
3.307 and 3.309, is based on an analysis of scientific 
evidence. Section 3 of the Agent Orange Act of 1991 directed 
the Secretary of VA to seek to enter into an agreement with 
NAS to review and summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in the Republic of Vietnam and each disease suspected to 
be associated with such exposure.  The Secretary determined, 
based on sound medical and scientific evidence, that a 
positive association (i.e., where the credible evidence for 
the association was equal to or outweighed the credible 
evidence against the association) existed between exposure to 
an herbicide agent and the disorders listed in the statute.  
See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).

The veteran served in Vietnam.  Thus, exposure to Agent 
Orange is presumed.  However, esophageal, bone or liver 
adenocarcinomas are not cancers subject to the Agent Orange 
presumption.  Thus, presumptive service connection on that 
basis, is not warranted.

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Direct Service Connection

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including a malignant tumor, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The service treatment records do not show complaints, 
findings, treatment, or diagnosis of any esophageal, bone, or 
liver disease or injury or of cancer.  This includes at the 
time of final (retirement) examination in May 1976.  

Esophageal, bone, or liver cancer was not manifest during 
service nor were they manifest within 1 year of separation.  
There is no competent medical evidence dating the onset of 
these cancers to service or the one year presumptive period 
after service separation.

The veteran's ultimately terminal cancer was not medically 
shown until early 2004, shortly before his death in May of 
that year.  No medical personnel of record has attributed the 
veteran's fatal adenocarcinoma of the esophagus, bone, or 
liver, to his military service, to include his exposure to 
Agent Orange.  Thus, there is no competent medical evidence 
which establishes a nexus between service and a post-service 
diagnosis of adenocarcinoma.  Competent medical does not show 
that post-service diagnoses of esophageal, bone, or liver 
adenocarcinoma were related to service or that they were 
manifest within one year of the veteran's separation from 
service.  Thus, there is no nexus between the veteran's cause 
of death from adenocarcinoma and service.

Even thought it is not expressly contended by the appellant 
that the veteran's service-connected hypertension and hearing 
impairment had any thing to do with his death, the Board, for 
purposes of thoroughness will also consider if the veteran's 
service- connected hypertension and bilateral hearing loss 
caused or contributed substantially or materially to cause 
the veteran's death.  The Board will consider whether either 
condition was of such severity that it resulted in 
debilitating effects and a general impairment of health to an 
extent that rendered the veteran materially less capable of 
resisting the effects of other disease causing death.

As noted, the veteran's service-connected conditions were 
each assigned a 10 percent rating.  The 10 percent rating for 
hypertension was assigned upon rating decision in August 1995 
based on findings made at a March 1995 VA examination.  
Treatment records showing treatment for high blood pressure 
after 1995 are not of record.  The 10 percent rating for 
bilateral hearing loss was assigned upon rating determination 
in May 2002.  Treatment for hearing impairment after VA 
audiological examination in May 2002 is not of record.  There 
is no medical evidence in the claims file which shows that 
any treatment for these conditions played any role whatsoever 
in the veteran's death.  Moreover, no etiological 
relationship between hypertension and hearing loss and the 
veteran's adenocarcinoma of the esophagus, bone, or liver is 
indicated by the medical evidence.  

Thus, the Board concludes that the veteran's service- 
connected hypertension and hearing loss were not the 
immediate or underlying cause of the veteran's death, and 
were not etiologically related to the cause of death.  
Furthermore, the fatal disease process was not manifest 
during service or within one year of separation.  The 
veteran's service-connected conditions did not contribute 
substantially or materially to cause the veteran's death and 
they were not of such severity that they resulted in 
debilitating effects and a general impairment of health to an 
extent that rendered the veteran materially less capable of 
resisting the effects of other disease causing death.  

Final Considerations

The appellant's contentions as to etiology of the veteran's 
fatal cancer have been considered.  It is noted that she is 
competent as a lay person to report on that which she has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that she has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


ORDER


Service connection for the cause of the veteran's death is 
denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


